DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 21 December 2021 has been entered:
Claim(s) 1, 5-17, 22-34 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1, 5-17, 22-34 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Regarding claim 1, closest prior art of record, Suda, fails to teach or suggest the dial comprising “a plurality of permanent magnets disposed circumferentially around the dial shaft,” wherein “the permanent magnets comprise at least two N poles and at least two S poles that alternate circumferentially around the dial shaft” (see Applicant’s argument submitted 21 December 2021 which was found persuasive).
Regarding claim 24, closest prior art of record, Suda, fails to teach or suggest the dial being “configured to rotate more than 360 degrees in a first direction and more than 360 
Regarding claim 31, closest prior art of record, Suda, fails to teach or suggest a rotation axis of the dial extending “in a left-right direction of the power tool that is perpendicular to both the front-rear direction of the power tool and the up-down direction of the power tool.” Suda’s dial is oriented either parallel to the up-down direction of the power tool (Figs. 15C/F or parallel to the front-rear direction of the power tool (Figs. 15D/G).
Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731